         Case 1:20-cv-11283-ADB Document 113 Filed 07/13/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

PRESIDENT AND FELLOWS OF
HARVARD COLLEGE; et al,

                     Plaintiffs,                   Civil Action No. 1:20-cv-11283

        v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et all.

                     Defendant.


                         CORPORATE DISCLOSURE STATEMENT

         Pursuant to the Corporate Disclosure Statement provision in the Federal Rules of Civil

Procedure Rule 7.1: “A nongovernmental corporate party must file 2 copies of a disclosure

statement identifies any parent corporation and any publicly held corporation owning 10% or

more of its stock; or states that there is no such corporation. A party must file the statement upon

filing a complaint, answer, motion, response or other pleadings in this Court, whichever occurs

first. The obligation to disclose any changes will be continuing throughout the pendency of this

case.

        In Compliance with those provisions, this Corporate Disclosure Statement is filed on
behalf of:
                      Amicus Curiae United Chinese Americans, Inc.

         1.     Is said party a parent, subsidiary, or other affiliate of a publicly owned

corporation?

                                   Yes             X     No

                If the answer is Yes, list below the identity of the parent, subsidiary, or other

affiliate corporation and the relationship between it and the name party: N/A
        Case 1:20-cv-11283-ADB Document 113 Filed 07/13/20 Page 2 of 3




       2.      Is there a publicly owned corporation, not a party to the case, that has a financial

interest in the outcome?

                               Yes               X     No

               If the answer is YES, list the identity of such corporation and the nature of the

financial interest. N/A

                                              Respectfully submitted


                                              /s/ David P. Shouvlin
                                              David P. Shouvlin (Ma Bar. No. 555779)
                                              Porter Wright Morris & Arthur LLP
                                              41 South High Street
                                              Suites 2800 - 3200
                                              Columbus, OH 43215
                                              614.227.2045
                                              dshouvlin@porterwright.com
             Case 1:20-cv-11283-ADB Document 113 Filed 07/13/20 Page 3 of 3




                                      CERTIFICATE OF SERVICE

             I hereby certify that on July 13, 2020 a copy of the foregoing was filed electronically

with the Clerk of the United States District Court using the CM/ECF system, which will send

notification of such filing to all attorneys of record.


                                                    /s/ David P. Shouvlin

                                                   David P. Shouvlin
                                                   Attorney for United Chinese Americans, Inc.
                                                   Amicus Curiae



13474273v1
